OPINION

Per Curiam:

This is an appeal from an order denying a pretrial habeas *597corpus challenge to a justice court’s order denying Florence Kinsey’s motion for the production of certain records.
There is no provision in the habeas corpus statutes (NRS 34.360-NRS 34.680) which permits a pretrial challenge to an order denying a motion for discovery. Neither is there a provision for interlocutory appellate review of such orders.1 Therefore, the habeas petition was not cognizable in the district court. Accordingly, we vacate the district court’s order and remand this case with instructions to dismiss the petition for a writ of habeas corpus. Cf. Sheriff v. Toston, 93 Nev. 394, 566 P.2d 411 (1977).

 Cf. Franklin v. District Court, 85 Nev. 401, 455 P.2d 919 (1969), where this court ruled that appellate review of such orders is postponed until entry of a final judgment of conviction.